FIFTH DIVISION
                            DILLARD, C. J.,
                  ELLINGTON, P. J., and MCFADDEN, P. J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  December 1, 2017




In the Court of Appeals of Georgia
 A15A0857. STEAGALD et al. v. EASON et al.

      MCFADDEN, Presiding Judge.

      In Steagald v. Eason, 300 Ga. 717 (797 SE2d 838) (2017), the Supreme Court

of Georgia reversed our decision in Steagald v. Eason, 334 Ga. App. 113 (778 SE2d

366) (2015), affirming the trial court’s grant of summary judgment to the defendants

in this dog-bite case. Accordingly, we vacate our opinion and adopt the opinion of the

Supreme Court as our own.

      Judgment reversed. Dillard, C.J., and Ellington, P.J., concur.